Citation Nr: 1140221	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for diffuse atrophy and weakness of the left (minor) arm from November 1, 2007.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to March 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In a decision of July 2010, the Board granted a 30 percent evaluation for diffuse atrophy and weakness of the left (minor) arm, effective from October 31, 2007.  In so doing, the Board affirmed by implication the previously-assigned 20 percent evaluation for that same disability prior to October 31, 2007.  In July 2010, the Board also remanded for additional development of the issue of entitlement to an evaluation in excess of 30 percent for diffuse atrophy and weakness of the left (minor) arm from November 1, 2007, i.e., the day following the last VA examination.  The case is now, once more, before the Board for appellate review.  


FINDING OF FACT

The Veteran reported for, but without good cause, failed to cooperate in a VA examination scheduled in conjunction with his claim of entitlement to an increased evaluation for diffuse atrophy and weakness of the left (minor) arm from November 1, 2007.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for diffuse atrophy and weakness of the left (minor) arm from November 1, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue regarding whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2006 of the information and evidence necessary to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, notice of what part VA would attempt to obtain, and information regarding how VA determined the disability rating and effective date.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, afforded him VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did, in fact, so participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Accordingly, there is no error or issue which precludes the Board from addressing the Veteran's appeal.

Increased Rating

The Veteran in this case seeks an increased evaluation for diffuse atrophy and weakness of his left (minor) arm.  In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

As noted above, in July 2010, the Veteran's claim was remanded for additional development to include a VA examination for the purpose of determining the current severity of his service-connected diffuse atrophy and weakness of the left (minor) arm.  While the Veteran did, in fact, report for a December 2010 examination, pertinent evidence of record is to the effect that he failed to cooperate with the examiner during the course of that examination.  Rather, the Veteran was described as having been rude to the examiner, and to have told the examiner to "shut up."

Pursuant to applicable law and regulation, where a Veteran, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim is to be denied.  38 C.F.R. § 3.655.  Under the facts presented, the Veteran's failure to cooperate in the execution of the requested VA examination is the functional equivalent of "failing to report" for that examination.  While VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefit sought, the "duty to assist" is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190-93 (1991).  Based on the aforementioned, and given the Veteran's failure to cooperate in the execution of his scheduled VA examination, his claim for increase must be denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to an evaluation in excess of 30 percent for diffuse atrophy and weakness of the left (minor) arm from November 1, 2007 is denied.


REMAND

The Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While the this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.  

Accordingly, this case is REMANDED for the following action:

The RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders.  The appellant and his representative must then be given an opportunity to respond.  Thereafter, the case should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


